            Case 4:19-cv-07288-YGR Document 78 Filed 03/26/21 Page 1 of 3




 1   Max H. Stern (SBN 154424)
     Jessica E. La Londe (SBN 235744)
 2   Michelle N. Khoury (SBN 307229)
     DUANE MORRIS LLP
 3   Spear Tower
     One Market Plaza, Suite 2200
 4   San Francisco, CA 94105-1127
     Telephone: +1 415 957 3000
 5   Facsimile: +1 415 957 3001
     E-mail:        mhstern@duanemorris.com
 6                  jelalonde@duanemorris.com
                    mkhoury@duanemorris.com
 7
     Attorneys for Defendant
 8   INDIAN HARBOR INSURANCE COMPANY

 9                             IN THE UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12   IGNACIO PEREZ,                                        Case No.: 4:19-cv-07288-YGR
                                                           (Related to Case No. 4:16-cv-03396-YGR)
13                          Plaintiff,
                                                           STIPULATION NO. 1: CONCERNING
14            V                                            THE UNAVAILABILITY OF CERTAIN
                                                           WITNESSES
15   INDIAN HARBOR INSURANCE COMPANY
     and DOES 1 through 50, inclusive,                     Judge:   Hon. Yvonne Gonzalez Rogers
16                                                         Complaint Filed:  November 5, 2019
                            Defendants.                    First Amended Complaint Filed:
17                                                                           May 18, 2020
18

19            Plaintiff Ignacio Perez (“Plaintiff”) and Defendant Indian Harbor Insurance Company

20   (“Defendant”) (collectively, “the Parties”), by and through their respective counsel, state as follows:

21            WHEREAS, Defendant has identified in its Initial Disclosures the following persons likely to

22   have discoverable information that Indian Harbor will use to support its claims and defenses:

23   (1) Scott A. Bursor; (2) Ignacio Perez; (3) Sandra McMillion; and (4) Jessica Adekoya.

24            WHEREAS, Defendant intends to amend its Initial Disclosures to include the following

25   additional persons likely to have discoverable information that Indian Harbor will use to support its

26   claims and defenses: (1) Randall Snyder; (2) Colin Weir; and (3) Anya Verkhovskaya.

27                                              STIPULATION
28            NOW, THEREFORE, Defendant and Plaintiff stipulate and agree as follows:
     DM1\11869880
     STIPULATION NO. 1: CONCERNING THE UNAVAILABILITY OF CERTAIN
     WITNESSES                                                                 CASE NO.: 4:19-CV-07288-YGR
            Case 4:19-cv-07288-YGR Document 78 Filed 03/26/21 Page 2 of 3




 1            1.     The Parties specifically and expressly agree that the following witnesses will not

 2   testify live at trial in this action as fact witnesses (even in rebuttal), and the Parties specifically and

 3   expressly agree not to depose in the fact discovery phase these potential witnesses in this action:

 4   (1) Scott A. Bursor; (2) Ignacio Perez; (3) Sandra McMillion; (4) Jessica Adekoya; (5) Randall

 5   Snyder; (6) Colin Weir; and (7) Anya Verkhovskaya. The Parties also specifically and expressly

 6   agree that they shall make no reference or comment of any kind concerning the absence of testimony

 7   by these witnesses in any motion, or at trial, or on appeal.

 8            2.     The Parties specifically and expressly agree that they may use in this action

 9   (including at the trial in this action) any prior deposition or trial testimony by the witnesses identified

10   in Paragraph 1 given in Perez v. Rash Curtis & Associates, Case No. 4:16-cv-03396-YGR (N.D.

11   Cal.), as if those witnesses are unavailable pursuant to any applicable rule, including without

12   limitation Federal Rule of Civil Procedure 32 and Federal Rule of Evidence 804. All other

13   objections to such evidence are preserved.

14
     Dated: March 26, 2021                                 BURSOR & FISHER, P.A.
15

16                                                   By:       /s/ Scott A. Bursor
                                                           Scott A. Bursor
17                                                         L. Timothy Fisher
                                                           Yeremy O. Krivoshev
18                                                         Blair E. Reed
                                                           Attorneys for Plaintiff
19                                                         IGNACIO PEREZ
20

21   Dated: March 26, 2021                                 DUANE MORRIS LLP

22
                                                     By:       /s/ Max H. Stern
23                                                         Max H. Stern
                                                           Jessica E. La Londe
24                                                         Michelle N. Khoury
                                                           Attorneys for INDIAN HARBOR INSURANCE
25                                                         COMPANY
26   ///

27   ///

28   ///
     DM1\11869880                                           2
     STIPULATION NO. 1: CONCERNING THE UNAVAILABILITY OF CERTAIN
     WITNESSES                                                                       CASE NO.: 4:19-CV-07288-YGR
            Case 4:19-cv-07288-YGR Document 78 Filed 03/26/21 Page 3 of 3




 1                                              ATTESTATION

 2            I, Max H. Stern, am the ECF User whose identification and password are being used to file

 3   Stipulation No. 1: Concerning the Unavailability of Certain Witnesses, filed concurrently herewith.

 4   Pursuant to Local Rule 5-1(i)(3), I hereby attest that counsel for Plaintiff Ignacio Perez has

 5   concurred in the filing of the Stipulation No. 1: Concerning the Unavailability of Certain Witnesses,

 6   filed concurrently herewith.

 7

 8   Dated: March 26, 2021                               DUANE MORRIS LLP

 9
                                                   By:     /s/ Max H. Stern
10                                                       Max H. Stern
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DM1\11869880                                        3
     STIPULATION NO. 1: CONCERNING THE UNAVAILABILITY OF CERTAIN
     WITNESSES                                                                 CASE NO.: 4:19-CV-07288-YGR
